Citation Nr: 0431822	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-08 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for osteoarthritis of 
multiple joints, to include  the knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant served from January 1945 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for hypertension, osteoarthritis of multiple joints, to 
include the knees; peptic ulcer disease, gastritis, and 
diabetes mellitus.  Though the appellant's October 2002 
notice of disagreement (NOD) contested all of these issues, 
which a January 2003 statement of the case (SOC) reflected, 
he indicated in his April 2003 substantive appeal that he had 
read the SOC and limited his appeal to service connection for  
arthritis, diabetes, and hypertension.  Thus, he did not 
perfect his appeal with regard to the claims for service 
connection for peptic ulcer disease or gastritis.  See 
38 C.F.R. § 20.202 (2003).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).

Additionally, in a June 2003 rating decision the RO denied a 
service connection claim for peripheral neuropathy, and, 
following a notice of disagreement and statement of the case, 
the appellant perfected an appeal of this issue.

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The only service records in the claims file do not show 
hypertension, diabetes mellitus, arthritis of any joint, to 
include the knees, an injury involving either knee, or 
peripheral neuropathy.  

3.  There is no post-service medical evidence of  
hypertension, diabetes mellitus, a knee disorder or arthritis 
of any joint, or peripheral neuropathy until many years post-
service; the medical evidence does not include an opinion 
suggesting a causal link between any of the disabilities at 
issue and service.

4.  Since service connection is not in effect for diabetes, 
there is no legal merit to a claim for service connection for 
peripheral neuropathy secondary to diabetes. 


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2. Service connection for arthritis of multiple joints, to 
include the knees, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Service connection for peripheral neuropathy, to include 
on a secondary basis, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are examined before addressing the merits of 
the appeal.

VA notified the appellant in February 2002, May 2003, and 
September 2003 letters of any information and evidence needed 
to substantiate and complete his claims.  38 U.S.C.A. § 
5103(a).  The earliest letter enclosed copies of the RO's 
inquiries to various doctors identified by the appellant, the 
May 2003 letter addressed the service connection claim for 
peripheral neuropathy, and the September 2003 letter 
comprehensively listed all of the evidence received by the 
RO.  

All three letters informed the veteran which portion of the 
evidentiary information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf, 38 C.F.R. § 3.159(b)(1), in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
June 2002, the RO sent an additional letter to the appellant 
informing him of the treatment records received at that time, 
and which doctors had not yet responded to requests for 
information.  

The February 2002 letter was issued prior to the August 2002 
rating decision, and the May 2003 letter was issued prior to 
the June 2003 rating decision, in compliance with Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), which continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefit.  Additionally, the 
appellant was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  For the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VA assisted the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c).  The RO sent letters seeking 
information from Dr. G. L, Dr. K, Dr. O, Dr. U, and Dr. T, 
all of who were identified on the appellant's application for 
compensation.  The RO sent follow-up letters to Drs. O and U 
seeking information, and received records and statements from 
Drs. L, K, O and T.  Dr. U (identified by the veteran as 
having treated his arthritis in 2001) letter was returned to 
the RO.  It is noted that the appellant asserted at his 
hearing Dr. L treated him for various disorders.  Though Dr. 
L returned information primarily concerning diabetes 
mellitus, the letter sent by the RO did not limit the disease 
entity for which records were sought.  Thus, it is evident VA 
obtained all relevant records retained by Dr. L.  Also in 
terms of obtaining records, the RO contacted the National 
Personnel Records Center (NPRC) for service verification, and 
of record are processing affidavits relating to the 
appellant's service.  
  
VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, in the absence of any medical evidence 
of any relevant in-service findings or any of the 
disabilities at issue until decades after service, with no 
competent suggestion of any of the alleged causal links, 
there is no duty to provide an examination or opinion with 
regard to the claims for service connection for hypertension, 
diabetes mellitus, arthritis of multiple joints (to include 
the knees), and peripheral neuropathy.  Id.; see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

For all of the preceding reasons, VA fulfilled its duties 
under VCAA for this appeal.  

I.  Facts

The appellant's Affidavit for Philippine Army Personnel 
(which apparently came to the RO with NPRC service 
endorsement), showed that under the heading "CHRONOLOGICAL 
RECORD OF WOUNDS AND ILLNESSES," the appellant had sustained 
"none."  The file containing the affidavit does not have 
any medical examinations or treatment records from the 
appellant's military service.  The appellant testified at the 
October 2004 hearing that his military unit did not have an 
assigned medical doctor.  




Hypertension

The appellant testified that he incurred hypertension in 
service, but did not seek treatment from an "authority 
doctor."  Instead, he went to a "quack doctor," who 
provided herbal treatment for the condition.  He stated that 
he formally went to Dr. L's clinic in the Philippines in 
1963, and received treatment.  The appellant further 
testified, in essence, that the disabilities at issue are 
causally linked to the conditions and hardships he had to 
endure, to include malnourishment and lack of sleep, during 
his guerilla service.

In his notice of disagreement, the appellant referred to his 
period of service, and stated that Dr. G. L treated him.  Of 
record is a statement from Dr. L of Valencia, Philippines 
that the appellant had been under his care starting in June 
1978 until the appellant left for the United States.  

The appellant stated in his claim that his hypertension began 
in December 1994, and he received treatment from Dr. K.  A 
November 2001 letter from Dr. K included the notation that 
the appellant had been a patient since March 2001 for, among 
other things, labile hypertension.  

Diabetes Mellitus and Peripheral Neuropathy

The appellant testified he was first diagnosed with diabetes 
between 1963 and 1976 by Dr. L.  He stated that he also 
recently received treatment for diabetes at the Pacific 
Alliance Hospital.  The veteran indicated his belief that his 
diabetes must be related to service because he had no family 
history of diabetes; he noted that his parents died of old 
age.  The veteran also claimed that his peripheral neuropathy 
was secondary to his diabetes.  The record from Dr. L 
includes the notation that the veteran's diabetes mellitus 
was discovered in 1986.

An October 2002 admission report from the Pacific Alliance 
Medical Center reflects an evaluation for syncope.  Dr. K 
noted a diagnosis of diabetes mellitus.  There are numerous 
test reports relating to the appellant's blood chemistry.

A statement from Dr. O indicates that the appellant was under 
his care with a diagnosis of diabetes mellitus from March 
2001.  There are test reports of the appellant's blood 
chemistry.  

In another letter from Dr. K, dated March 2003, the clinician 
noted that the veteran had labile diabetes resulting in 
peripheral neuropathy.  The appellant submitted also March 
2004 results of blood testing from the West Los Angeles VA 
Medical Center with a waiver of RO consideration.

Osteoarthritis of Multiple Joints, including the Knees

On his application for compensation, the appellant indicated 
the earliest date of treatment for arthritis was in 2001.  
The record indicates that in April 2001 Dr. T noted 
osteoarthritis of the lumbar spine and knees, and in November 
2001 Dr. K stated the veteran had severe osteoarthritis.

At the hearing, the appellant was asked if he sustained any 
in-service injury to the knees.  The appellant responded his 
belief that his the knee disability was due to old age.  

Two November 2003 lay statements of record from the 
appellant's cousins assert that the appellant was 
malnourished and "sickly" during his military service and 
that such caused the appellant's sickness in later years.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including an organic disease of 
the nervous system (to include peripheral neuropathy), 
arthritis, hypertension, and diabetes mellitus, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service, 
including hypertension.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  Id. § 
3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2004). Secondary 
service connection may be found where a service- connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The only service records in the claims file do not show any 
findings relating to hypertension, diabetes mellitus, 
arthritis of any joint, to include the knees, an injury 
involving either knee, or peripheral neuropathy.  There is no 
post-service medical evidence of  hypertension diabetes 
mellitus, a knee disorder or arthritis of any joint, or 
peripheral neuropathy until many years post-service;.  The 
medical evidence does not include an opinion linking any of 
the disabilities at issue to service.  

The medical evidence of record showing a diagnosis of 
diabetes in 1986, and more recent diagnoses of hypertension, 
peripheral neuropathy, and osteoarthritis, fulfills only one 
element of a claim of service connection, that is, the 
presence of a current disability.  The record, however, lacks 
medical evidence of an in-service incurrence of any of the 
medical conditions.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The affidavit generated from an inquiry of the 
appellant's service revealed that the appellant did not 
report any injury or disease incurred during service.  At his 
hearing, the appellant did not identify any injury in-service 
that could have caused his current knee problems.  Further, 
there is no competent evidence to identify any of the chronic 
disease entities of hypertension, arthritis, diabetes 
mellitus or peripheral neuropathy until many years post-
service and in reviewing this post-service clinical evidence, 
the Board finds no suggestion of a link between any of the 
diseases in question and any incident of service.   

It is also pertinent to note that the appellant did not file 
a claim for the disabilities at issue until January 2002, 
decades after service.  Moreover, the medical evidence of 
record, particularly Dr. L's submission, indicates the 
appellant was diagnosed in 1986 with diabetes, which is too 
remote from service to presume in-service incurrence.  The 
lay statements from the appellant's cousins that the military 
service caused later illness is not competent evidence of the 
etiology of any disorder, and cannot be relied upon.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995) (recognizing that 
laypersons are not qualified to render medical opinions).

Since service connection is not in effect for diabetes, there 
is no legal merit to a claim for service connection for 
peripheral neuropathy secondary to diabetes; thus, this 
aspect of the veteran's claim for service connection for 
peripheral neuropathy must be denied as a matter of law.  
38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As the preponderance of the evidence is against the claims on 
appeal, the benefit of the doubt doctrine is not for 
application in the instant case.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for osteoarthritis of 
multiple joints, to include the knees, is denied.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



